     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 1 of 19 Page ID #:1




     Youssef H. Hammoud (SBN: 321934)
1
     Lauren Tegan Rodkey (SBN: 275830)
2    PRICE LAW GROUP, APC
     6345 Balboa Blvd., Suite 247
3
     Encino, CA 91316
4    T: (818) 600-5596
     F: (818) 600-5496
5    E: youssef@pricelawgroup.com
6
     E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
7    Mayra Aranda
8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     MAYRA ARANDA,                            Case No. 2:21-cv-03451
11
                 Plaintiff,                   COMPLAINT AND DEMAND FOR
12                                            JURY TRIAL
13
     v.
                                                  1. FAIR CREDIT REPORTING
14   NISSAN MOTOR ACCEPTANCE                         ACT, 15 USC § 1681 et al.
     CORPORATION; EXPERIAN                        2. CCRAA, Cal. Civ. Code § 1785
15
     INFORMATION SOLUTIONS, INC.;                    et seq.
16   TRANS UNION LLC; and EQUIFAX
     INFORMATION SERVICES, LLC,
17

18              Defendants.

19

20
                  COMPLAINT AND DEMAND FOR JURY TRIAL

21         Plaintiff Mayra Aranda (“Plaintiff” or “Mrs. Aranda”) through her attorneys,
22
     allege the following against Nissan Motor Acceptance Corporation (“NMAC”),
23
     Experian Information Solutions, Inc., (“Experian”), Trans Union LLC (“Trans
24

25   Union”), and Equifax Information Services, LLC (“Equifax”).



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -1-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 2 of 19 Page ID #:2




                                    INTRODUCTION
1

2          1. Count I of Plaintiff’s Complaint is based upon the Fair Credit Reporting
3
              Act, 15 U.S.C. § 1681 et. al. The FCRA is a federal statute that broadly
4
              regulates the credit reporting agencies and furnishers of credit
5

6
              information. Among other things, the FCRA prohibits credit reporting

7             agencies and furnishers from reporting incomplete or inaccurate
8
              information on a consumer’s credit report.
9
           2. Count II of Plaintiff’s Complaint is based upon the Consumer Credit
10

11            Reporting Agencies Act (“CCRAA”), CAL. CIV. CODE § 1785 et seq,

12            which regulates credit reporting agencies and furnishers of information
13
              from reporting incomplete or inaccurate information on a consumer’s
14
              credit report.
15

16         3. Plaintiff alleges as follows upon personal knowledge as to herself and her
17            own acts and experiences, and, as to all other matters, upon information
18
              and belief, including investigation conducted by her attorneys.
19

20
                               JURISDICTION AND VENUE

21         4. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 15 U.S.C. §
22
              1681.
23
           5. Supplemental jurisdiction arises under 28 U.S.C. § 1367. The state law
24

25
              claims are so related to the claims in the action within such original



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 3 of 19 Page ID #:3




              jurisdiction that they form part of the same case or controversy under
1

2             Article III of the United States Constitution.
3
           6. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial
4
              part of the events or omissions giving rise to the claim occurred in this
5

6
              District.

7          7. Defendants transacts business here; therefore, personal jurisdiction is
8
              established.
9
                                         PARTIES
10

11         8. Plaintiff Mayra Aranda is natural person residing in California.

12         9. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c) and Cal. Civ.
13
              Code § 1785.3(b).
14
           10.Defendant NMAC is a “person” as defined by Cal. Civ. Code. § 1785.3(j).
15

16         11.Defendant NMAC is a multinational automobile manufacturer that sells
17            and leases vehicles to consumers throughout the world. NMAC can be
18
              served at its principal place of business located at 1 Nissan Way, Franklin,
19

20
              Tennessee 37067-6367.

21         12.Defendant Experian is a credit reporting agency, as defined in 15 U.S.C.
22
              § 1681a(f). On information and belief, Experian is regularly engaged in the
23
              business of assembling, evaluating, and disbursing information concerning
24

25
              consumers for the purpose of furnishing consumer reports, as defined in



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -3-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 4 of 19 Page ID #:4




              15 U.S.C. § 1681a(d), to third parties. Experian can be served at its
1

2             principal place of business located at 475 Anton Blvd., Costa Mesa, CA
3
              92626.
4
           13.On information and belief, Experian disburses the consumer reports to
5

6
              third parties under contract for monetary compensation.

7          14.Defendant Trans Union LLC is a credit reporting agency, as defined in 15
8
              U.S.C. § 1681a(f). On information and belief, Trans Union is regularly
9
              engaged in the business of assembling, evaluating, and disbursing
10

11            information concerning consumers for the purpose of furnishing consumer

12            reports, as defined in 15 U.S.C. § 1681a(d), to third parties. Trans Union
13
              can be served through its registered agent, Prentice Hall Corporation,
14
              located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.
15

16         15.On information and belief, Trans Union disburses the consumer reports to
17            third parties under contract for monetary compensation.
18
           16.Defendant Equifax Information Solutions, LLC, is a credit reporting
19

20
              agency, as defined in 15 U.S.C. § 1681a(f). On information and belief,

21            Equifax is regularly engaged in the business of assembling, evaluating, and
22
              disbursing information concerning consumers for the purpose of
23
              furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third
24

25
              parties. Equifax’s principal place of business is located at 1550 Peachtree



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -4-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 5 of 19 Page ID #:5




              Street NW, Atlanta, GA 30309. Equifax can be served through its
1

2             registered agent, Corporation Service Company, located at 40 Technology
3
              Parkway South #300, Norcross, GA 30092.
4
           17.On information and belief, Equifax disburses the consumer reports to third
5

6
              parties under contract for monetary compensation.

7          18.Defendant(s) acted through its agents, employees, officers, members,
8
              directors, successors, assigns, principals, trustees, sureties, subrogees,
9
              representatives, and insurers.
10

11                                FACTUAL ALLEGATIONS

12         19.In or around 2007, Plaintiff entered into two (2) automobile lease
13
              contracts with Defendant NMAC.
14
           20.Upon information and belief, the 2007 lease contracts were each thirty-
15

16            nine (39) month leases.
17         21.In or around 2011, Plaintiff entered into another automobile lease contract
18
              with Defendant NMAC.
19

20
           22.Upon information and belief, the 2011 lease contract was a thirty-nine

21            (39) month lease.
22
           23.Plaintiff does not owe any amount of money to Defendant NMAC with
23
              respect to the 2007 and 2011 lease contracts.
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -5-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 6 of 19 Page ID #:6




           24.In or around April 2021, Plaintiff obtained her Experian, Trans Union and
1

2             Equifax credit reports.
3
           25.Plaintiff learned that Defendant Experian was inaccurately reporting her
4
              Nissan-Infiniti LT accounts as:
5

6
                 a. Nissan-Infiniti LT Account (#290093XXXX), opened in July 2007,

7                   with a status as open and a balance of $5,940, and a comment
8
                    stating “Full termination/balance owing.”
9
                 b. Nissan-Infiniti LT Account (#290093XXXX), opened in August
10

11                  2007, with a status as open and a balance of $10,763, and a

12                  comment stating “Full termination/balance owing.”
13
                 c. Nissan-Infiniti LT Account (#290095XXXX), opened in January
14
                    2011, with a status as open and a balance of $9,019, and a comment
15

16                  stating “Full termination/balance owing.”
17         26.Plaintiff learned that Defendant Trans Union was inaccurately reporting
18
              her Nissan-Infiniti LT accounts as:
19

20
                 a. Nissan-Infiniti LT Account (#2900935XXXX), opened in July

21                  2007, with a status as open and a balance of $5,940, and a comment
22
                    stating “Full termination/balance owing.”
23

24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -6-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 7 of 19 Page ID #:7




                 b. Nissan-Infiniti LT Account (#2900936XXXX), opened in August
1

2                   2007, with a status as open and a balance of $10,763, and a
3
                    comment stating “Full termination/balance owing.”
4
                 c. Nissan-Infiniti LT Account (#2900951XXXX), opened in January
5

6
                    2011, with a status as open and a balance of $9,019, and a comment

7                   stating “Full termination/balance owing.”
8
           27.The reporting by Defendant Trans Union shows that a balance began to
9
              report on all 3 accounts in October 2018, without ever decreasing or
10

11            increasing since that time.

12         28.The reporting by Defendant Trans Union shows that there was a scheduled
13
              payment amount due each month on all 3 accounts from October 2018
14
              until January 2021, that no amount was paid during those months and
15

16            despite not making any of the alleged scheduled payments, there was no
17            late payment history associated with the Accounts.
18
           29.Plaintiff learned that Defendant Equifax was inaccurately reporting her
19

20
              Nissan-Infiniti LT accounts as:

21               a. Nissan-Infiniti LT Account (#xxxxxx9261), opened in July 2007,
22
                    with a status as open and a balance of $5,940, and a comment
23
                    stating “Lease – full termination.”
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -7-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 8 of 19 Page ID #:8




                 b. Nissan-Infiniti LT Account (#xxxxxx4106), opened in August
1

2                   2007, with a status as open and a balance of $10,763, and a
3
                    comment stating “Lease – full termination.”
4
                 c. Nissan-Infiniti LT Account (#xxxxxx7100), opened in January
5

6
                    2011, with a status as open and a balance of $9,019, and a comment

7                   stating “Lease – full termination.”
8
           30.The reporting by the Defendant CRAs was inaccurate because Plaintiff
9
              does not owe a balance on the Lease accounts opened in 2007 and 2011.
10

11         31.Moreover, the Defendant CRAs were reporting that the lease was

12            terminated, which indicates that they were aware the lease contract ended.
13
           32.In addition, the Defendant CRAs were reporting that the Accounts were a
14
              39-month term.
15

16         33.However, despite this information, Defendant CRAs continued to report
17            a balance associated with the Accounts, many years after the expiration
18
              of the lease terms.
19

20
           34.For the 2007 lease contracts, Defendant CRAs were reporting a date of

21            last payment in February 2011.
22
           35.For the 2011 lease contract, Defendant CRAs were reporting a date of last
23
              payment in August 2013.
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -8-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 9 of 19 Page ID #:9




           36.Defendant CRAs failed to follow reasonable procedures to ensure
1

2             maximum possible accuracy with respect to the information being
3
              reported on Plaintiff’s consumer credit report.
4
           37.The reporting by Defendant CRAs gives the impression that the Accounts
5

6
              are still open and that Plaintiff still has a balance on all three (3)

7             automobile lease accounts despite the lease contracts being terminated
8
              many years ago and no balance is owed on the Accounts.
9
           38.Based on their reporting of the Accounts, the Defendant CRAs knew that
10

11            the automobile leases were for 39 months and were fully terminated.

12         39.Further, the Defendant CRAs know or should know that reporting of
13
              Plaintiff’s Accounts as open and with a balance more than ten (10) years
14
              after the Accounts were first opened was wrong.
15

16         40.However, despite possessing all of this information, the Defendant CRAs
17            failed to follow reasonable procedures to assure maximum possible
18
              accuracy of Plaintiff’s credit file.
19

20
           41.Upon information and belief, the balances associated with the automobile

21            lease Accounts appeared on Plaintiff’s credit reports sometime in 2018.
22
           42.A cursory review of the reporting by Defendant CRAs would have alerted
23
              Defendants that the information being reported was inaccurate.
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -9-
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 10 of 19 Page ID #:10




            43.Upon information and belief, the Defendant CRAs prepared one or more
1

2              credit reports concerning Plaintiff containing inaccurate information.
3
            44.Defendant NMAC furnished information it knew or should have knew
4
               was inaccurate to the consumer credit reporting agencies.
5

6
            45.Defendant NMAC was aware that Plaintiff’s automobile leases were

7              terminated and that she no longer owed any money on the accounts.
8
            46.Despite this, Defendant NMAC furnished inaccurate information to the
9
               credit reporting agencies indicating that Plaintiff’s accounts were still
10

11             open and contained balances of $5,940.00, $9,019.00, and 10,763.00.

12          47.Defendants’ inaccurate reporting of the Nissan-Infiniti LT accounts on
13
               Plaintiff’s respective credit reports caused Plaintiff to suffer from a
14
               decreased credit score and credit worthiness.
15

16          48.The inaccurate reporting by Defendants’ is materially misleading because
17             it signals to prospective credit lenders that Plaintiff is still liable for the
18
               balances on the automobile lease accounts.
19

20
            49.The inaccurate reporting by Defendants caused Plaintiff to suffer from

21             emotional distress and mental pain and anguish, including but not limited
22
               to, stress, anxiety, confusion, embarrassment and headaches.
23
            50.In or around April 2021, Plaintiff submitted a mortgage application in the
24

25
               hopes of purchasing a new residence.



                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               - 10 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 11 of 19 Page ID #:11




            51.The inaccurate reporting of the Nissan-Infiniti LT Account’s adversely
1

2              affected Plaintiff’s debt-to-income ratio.
3
            52.Plaintiff’s mortgage application was submitted through an automated pre-
4
               approval process.
5

6
            53.Plaintiff was unable to receive the automated pre-approval because her

7              debt-to-income ratio did not meet a certain standard.
8
            54.The debt-to-income ratio measures all of Plaintiff’s monthly debts relative
9
               to her monthly income.
10

11          55.A mortgage lender adds up all of a persons’ debts, including auto

12             loan/leases, and divides the sum by the persons’ gross monthly income to
13
               get a percentage.
14
            56.The inaccurate reporting by Defendants made it seem as though Plaintiff
15

16             had monthly payments due on the 3 automobile lease accounts, thereby
17             significantly impacting her debt-to-income ratio.
18
            57.Upon information and belief, if Defendants were accurately reporting the
19

20
               Accounts, Plaintiff would have received an automated pre-approval.

21          58.Plaintiff has stopped her new home search because she cannot make any
22
               offer without a mortgage pre-approval.
23

24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 11 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 12 of 19 Page ID #:12




            59.The thought of not being able to finally own a home because of the
1

2              inaccurate reporting has caused Plaintiff immense emotional distress and
3
               mental pain and anguish.
4
            60.Defendant’s conduct was malicious and done with a willful and conscious
5

6
               disregard of the rights of the Plaintiff.

7           61.Defendants’ conduct was negligent.
8
            62.As a result of the above violations of the FCRA and the CCCRAA,
9
               Plaintiff suffered and continues to suffer injury to her feelings, stress,
10

11             anxiety, mental anguish, embarrassment, humiliation, emotional distress,

12             and negative impact to her credit, including a decreased credit score and
13
               credit worthiness.
14
            63.Defendants are liable to the Plaintiff for her actual damages, statutory
15

16             damages, punitive damages and costs and attorney’s fees.
17                                      COUNT I
18        Defendants Experian Information Solutions, Inc., Trans Union LLC and
                           Equifax Information Services, LLC
19                  (Violations of the FCRA, 15 U.S.C. § 1681 et seq.)
20
            64.Plaintiff incorporates herein by reference all of the above paragraphs of
21
               this complaint as though fully set forth herein at length.
22

23          65.The United States Congress has found that the banking system is

24             dependent upon fair and accurate credit reporting. Inaccurate credit
25
               reports directly impair the efficiency of the banking system, and unfair


                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               - 12 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 13 of 19 Page ID #:13




               credit reporting methods undermine the public confidence, which is
1

2              essential to the continual functioning of the banking system.
3
            66.Congress enacted the FCRA to ensure fair and accurate reporting,
4
               promote efficiency in the banking system, and protect consumer privacy.
5

6
            67.The FCRA seeks to ensure consumer reporting agencies exercise their

7              grave responsibilities with fairness, impartiality, and a respect for the
8
               consumer’s right to privacy because consumer reporting agencies have
9
               assumed such a vital role in assembling and evaluating consumer credit
10

11             and other consumer information.

12          68.The FCRA prohibits consumer reporting agencies from making any
13
               consumer reports that contain any adverse items of information, other
14
               than records of convictions of crimes which antedate the report by more
15

16             than seven years.
17          69.Defendants negligently and/or willfully violated 15 U.S.C. § 1681c(a)(5)
18
               by making a consumer report that contained adverse information that
19

20
               antedates the report by more than seven years;

21          70.The FCRA requires credit reporting agencies, like Experian, Trans Union
22
               and Equifax, to “follow reasonable procedures to assure maximum
23
               possible accuracy of the information concerning the individual about
24

25
               whom the report relates.” 15 U.S.C. § 1681e(b).



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 13 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 14 of 19 Page ID #:14




            71.Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b) by
1

2              failing to follow reasonable procedures to assure maximum possible
3
               accuracy of information pertaining to the automobile lease accounts that
4
               were opened over 10 years ago.
5

6
            72.Consequently, Defendants routinely report inaccurate, and materially

7              misleading information about Plaintiff, without verifying the accuracy of
8
               this information, or updating this information as required by § 1681e(b)
9
               when Defendants possess information inconsistent with the reported
10

11             information, and possess information establishing that the reported

12             information is in fact inaccurate.
13
            73.Defendants knew or should have known their obligations under the
14
               FCRA, especially pertaining to the automobile lease accounts. These
15

16             obligations are well established by the plain language of the FCRA, in
17             promulgations of the Federal Trade Commission, well-established case
18
               law, and in prior cases involving Defendants from which Defendants are
19

20
               on notice of their unreasonable procedures.

21          74.Defendants are in possession of Plaintiff’s tradeline information,
22
               including the date the automobile lease accounts were opened, the date of
23
               last payment, and notes indicating that the leases were fully terminated.
24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 14 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 15 of 19 Page ID #:15




            75.Defendants are also on notice by the fact that automobile lease accounts
1

2              do not typically stay open for over 10 years.
3
            76.Defendants inaccurately reported Plaintiff’s Nissan-Infiniti LT accounts
4
               as “open” with a balance despite the accounts being closed many years
5

6
               ago and no longer having any balance.

7           77.The inaccurate reporting of Plaintiff’s information has caused Plaintiff to
8
               suffer from stress, anxiety, headaches, frustration, confusion, and
9
               emotional and mental pain and anguish, a decreased score and decreased
10

11             credit worthiness.

12          78.The inaccurate reporting of Plaintiff’s information has caused her to
13
               receive a mortgage denial.
14
            79.Defendants acts, as described above, were done willfully and knowingly.
15

16          80.Alternatively, Defendants were negligent, entitled Plaintiff to recover
17             damages pursuant to 15 U.S.C. § 1681o.
18
            81.Defendants     inaccurate    credit     reporting   damaged     Plaintiff’s
19

20
               creditworthiness, as Defendants report the existence of a balance on three

21             automobile lease accounts that were closed many years ago.
22
            82.Defendants are a direct and proximate cause, as well as a substantial
23
               factor in causing actual damages and harm to Plaintiff.
24

25




                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 15 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 16 of 19 Page ID #:16




            83.Defendants are therefore liable for actual and statutory damages, punitive
1

2              damages, attorneys’ fees and costs, as well as other such relief permitted
3
               by 15 U.S.C. § 1681 et seq.
4
                                       Count II
5                   Defendant Nissan Motors America Corporation
6
                (Violations of the CCRAA, Cal. Civ. Code § 1785 et seq.)

7           84.Plaintiff incorporates by reference all of the above paragraphs of this
8
               Complaint as though fully stated herein.
9
            85.Defendant NMAC violated the CCCRAA. Defendant’s violations
10

11             include, but are not limited to, the following:

12                a. Defendant NMAC violated Cal. Civ. Code § 1785.25 by furnishing
13
                     information on a specific transaction or experience to a consumer
14
                     credit reporting agency when Defendant knew or should have
15

16                   known that the information was inaccurate.
17                b. Defendant NMAC knew or should have known that the Plaintiff’s
18
                     automobile lease accounts from 2007 and 2011 were closed and no
19

20
                     longer had a balance.

21                c. Defendant NMAC knew or should have known that the Plaintiff did
22
                     not owe any money to Defendant NMAC and the accounts were
23
                     closed many years ago.
24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 16 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 17 of 19 Page ID #:17




                  d. Each and every occasion where Defendant NMAC furnished
1

2                     inaccurate information about Plaintiff’s Nissan-Infiniti LT
3
                      accounts to a credit reporting agency is a separate violation under
4
                      Cal. Civ. Code § 1785.31(2)(B);
5

6
            86.Defendant NMAC ‘s acts, as described above, were done willfully and

7              knowingly.
8
            87.As a result of the foregoing violations of the CCCRAA, Defendant
9
               NMAC is liable to the Plaintiff for actual damages, statutory damages,
10

11             punitive damages, and attorney’s fees and costs.

12                                 PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiff Mayra Aranda respectfully requests judgment to
14
         be entered against Defendants, Nissan Motors America Corporation, Experian
15

16       Information Solutions, Inc., Trans Union LLC, and Equifax Information
17       Services, LLC, for the following:
18
            A. Declaratory judgment that Defendants Experian, Trans Union and
19

20
               Equifax violated the FCRA;

21          B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1)(A)
22
               for Plaintiff;
23
            C. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
24

25
            D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2) for Plaintiff;



                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 17 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 18 of 19 Page ID #:18




             E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)
1

2               and 1681o(a)(2);
3
             F. Declaratory judgment that Defendant NMAC violated the CCCRAA;
4
             G. Punitive damages of $5,000.00 for each violation pursuant to Cal. Civ.
5

6
                Code § 1785.31(a)(2)(B);

7            H. Actual damages, costs and reasonable attorneys’ fees pursuant to Cal.
8
                Civ. Code §§ 1785.31(a)(2)(A) and 1785.31(a)(1);
9
             I. Punitive damages to be determined at trial, for the sake of example and
10

11              punishing Defendants for their malicious conduct, pursuant to Cal. Civ.

12              Code § 3294(a);
13
             J. Any pre-judgment and post-judgment interest as may be allowed under
14
                the law; and
15

16           K. Any other relief that this Honorable Court deems appropriate.
17                               DEMAND FOR JURY TRIAL
18
             Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
19

20
      trial by jury of all issues triable by jury.

21    ///
22
      ///
23
      ///
24

25
      ///



                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 18 -
     Case 2:21-cv-03451-CBM-PD Document 1 Filed 04/22/21 Page 19 of 19 Page ID #:19




                                         RESPECTFULLY SUBMITTED,
1

2     DATED: April 22, 2021              By: /s/ Youssef H. Hammoud
                                         Youssef H. Hammoud (SBN: 321934)
3
                                         PRICE LAW GROUP, APC
4                                        6345 Balboa Blvd., Suite 247
                                         Encino, CA 91316
5                                        T: (818) 600-5596
6
                                         F: (818) 600-5496
                                         E: youssef@pricelawgroup.com
7                                        Attorneys for Plaintiff,
                                         Mayra Aranda
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                          - 19 -
